04/26/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                             Assigned on Briefs February 1, 2019

                                  IN RE ANTOINE J. ET AL.

                     Appeal from the Circuit Court for Shelby County
                       No. CT-003884-16 Gina C. Higgins, Judge
                        ___________________________________

                               No. W2017-02456-COA-R3-JV
                           ___________________________________

The mother of a three-year-old child appeals the trial court’s ruling that she committed
severe child abuse under Tennessee Code Annotated § 37-1-102(b)(27). The Department
of Children’s Services (the “Department”) received a referral from a Memphis hospital
after determining that the child had suffered a fractured femur along with other injuries
that were not usually caused by normal childhood play. Following its initial investigation,
the Department determined that the injuries were the result of abuse by the mother’s
boyfriend. Subsequently, the Department filed a petition against the mother and her
boyfriend to declare her children dependent and neglected and the victims of severe child
abuse. A juvenile court magistrate and the juvenile court judge each found the children
dependent and neglected and that the mother committed severe child abuse by failing to
protect the child from her boyfriend’s abuse and failing to timely seek medical attention
for the child. Following an appeal, the circuit court made the same findings. The mother
appeals the determination that she committed severe child abuse. We affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which THOMAS
R. FRIERSON II and KENNY W. ARMSTRONG, JJ., joined.

Anna Leslie Phillips, Germantown, Tennessee, for the appellant, Katrina J.1




        1
           This court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
Herbert H. Slatery, III, Attorney General and Reporter, Jordan Keith Crews, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.

Autumn Blaise Chastain, Memphis, Tennessee, Guardian ad Litem.

                                              OPINION

                              PROCEDURAL AND FACTUAL HISTORY

       When the incident giving rise to this appeal occurred, Katrina J. (“Mother”) was
living in the home of her boyfriend, Anthony G., with their three-month-old daughter,
Ameryiah,2 and Mother’s three-year-old son, Antoine3 (collectively, “the Children”).

       On the morning of January 10, 2015, Cidney Edwards, Mother’s cousin, went to
Mother’s home between 9:00 and 10:00 a.m. When Ms. Edwards arrived, she observed
Antoine lying on the bedroom floor, crying. After observing multiple bruises on Antoine
and realizing that Antoine was in pain, Ms. Edwards insisted that she and Mother take
Antoine to Germantown Methodist Hospital. Following an initial assessment, Antoine
was transported to the LeBonheur Children’s Hospital Emergency Room.

      While Antoine was being examined and treated at the LeBonheur Emergency
Room, the Department received a referral that Antoine’s injuries may be the result of
physical abuse. Based on the referral, Alisha Fondren, a child-abuse investigator with the
Department, immediately traveled to LeBonheur and interviewed Ms. Edwards, Mother,
and Antoine.

       During their discussions, Mother told Ms. Fondren that when her boyfriend
Anthony G. came home the night before, he became very irate when he learned that
Antoine had eaten the only piece of cheesecake and proceeded “to beat” Antoine. Mother
stated she was in another room, but she heard Anthony G. beating Antione and Antoine
screaming. Mother also said she attempted to enter the room where Antoine was being
beaten, but she was threatened with physical harm if she intervened. As a result, Mother
waited in the bedroom and did not see Antoine until later that evening when Anthony G.
put him on a pallet in their bedroom. Mother also told Ms. Fondren that she did not notice


        2
            Ameryiah has also been identified as A’meryiah and Ameriah.
        3
          The whereabouts of Antoine’s father, Bernard J., are unknown. Bernard. J. did not participate in
the proceedings below and is not a party to this appeal.



                                                  -2-
bruising or swelling on Antoine’s leg until the next morning. As noted above,
Ms. Edwards was so alarmed by Antoine’s condition when she arrived at Mother’s home
that she insisted they take Antoine to the hospital.

       One of the physicians to examine Antoine was Dr. Karen Lakin, a pediatrician
specializing in child-abuse pediatrics. She testified by deposition at trial that Antoine’s
physical examination revealed “a significant amount of bruising to his forehead,” “some
tenderness and swelling to the right side of his neck,” and “multiple areas of bruising on
the right thigh as well and some abrasions.”4 Additionally, an X-ray revealed an acute
transverse fracture of the left femur, the largest bone in the leg, which required that the
doctors set the broken femur and place the leg in a cast.5 The medical records also
revealed that Antoine had “some mildly elevated liver functions,” which, according to
Dr. Lakin, “can be associated with blunt trauma to the liver.”

       Dr. Lakin testified that a transverse fracture of the femur is not usually caused by
normal childhood play; instead, a transverse femur fracture is usually caused by a direct
blow. As she explained: “the femur is the largest bone in the body, so in a three-year-old,
it would take considerable force to break the femur.” In her expert opinion, Antoine’s
injuries were caused by non-accidental trauma. Dr. Lakin also testified that a femur
fracture would have caused “[s]evere pain” for Antoine, and she opined that Antoine
would not have gone to sleep easily after the fracture occurred.

       Based on the foregoing and other information, the Department filed a petition in
the Juvenile Court of Shelby County against Mother and Anthony G. to adjudicate the
Children dependent and neglected.6 The petition also alleged that Antoine was the victim
of severe child abuse due to Anthony G.’s physical assault and Mother’s failure to protect
Antoine or seek medical treatment for him.


        4
         Dr. Lakin is an assistant professor of pediatrics at University of Tennessee and medical director
of the LeBonheur CARES team for LeBonheur Children’s Hospital. Her deposition was admitted as
evidence at trial.
        5
         Ms. Fondren described the cast as going “from about . . . [the] middle of [Antoine’s] stomach all
the way down.”
        6
          The referral occurred on January 10, 2015, and the petition was filed four months later on
May 12, 2015. In the interim, it was not necessary for the Department to remove the Children from
Mother’s custody because the Department and the family immediately placed the Children with Mother’s
cousins, Cidney and Monique Edwards, where the Children remain and are doing well. To facilitate the
agreed upon placement, Mother executed a power of attorney.



                                                  -3-
       A Juvenile Court Magistrate was the first to try the case, and the Magistrate found
that the Children were dependent and neglected, that Anthony G. had committed severe
child abuse by beating Antoine, and that Mother committed severe child abuse by failing
to provide medical care for Antoine until the next day.

       Mother and Anthony G. filed a petition for rehearing by the juvenile court judge.
Following an evidentiary hearing on August 8, 2016, the juvenile court judge entered an
order finding the Children were dependent and neglected and victims of severe child
abuse by Mother and Anthony G. In addition to finding that Mother committed severe
child abuse by failing to provide medical care, the juvenile court found that Mother
committed severe child abuse by failing to protect Antoine from Anthony G.’s abuse.

       Both Mother and Anthony G. appealed that decision to the Shelby County Circuit
Court. The circuit court heard the matter on February 16, 2017, and signed an order on
July 27, 2017 (“the Final Order”), making the same findings as the juvenile court judge.
Unfortunately, the Circuit Court Clerk filed the Final Order in the wrong case file and, to
compound the error, did not send notice of the filing to the parties or counsel of record in
this case. Consequently, none of the parties or their counsel received notice of the filing
of the Final Order. The error was not discovered until September 20, 2017, and counsel
for the parties did not receive a copy of the Final Order until September 29, 2017, which
was more than thirty days following the entry of the order in the wrong case file.

        On October 18, 2017, Mother filed a motion styled as a “Rule 60.02 Motion for
Relief from Judgment Due to Clerical Error.” Mother asserted that the Clerk’s mistake
prejudiced her by eliminating her “opportunity for post-judgment relief and appeals.”
Accordingly, Mother requested the circuit court enter “an Order indicating that the
[Final] Order . . . was actually entered . . . on September 20, 2017.” The trial court found
that Mother was entitled to Rule 60 relief and ordered the record to be corrected “to
reflect that the [Final] Order was entered on September 20, 2017.” The circuit court’s
obvious intent was to grant Mother Rule 60 relief in order to perfect an appeal. However,
and for reasons unexplained by this record, the order granting the Rule 60 relief was not
entered until November 17, 2017, which was, again, more than thirty days late.

       On December 13, 2017, Mother filed her notice of appeal. Anthony G. did not file
a notice of appeal; thus, the circuit court’s judgment against him is final.

      Mother raises two issues on appeal: (1) whether the trial court erred by finding the
evidence clearly and convincingly proved that she knowingly failed to protect Antoine;




                                           -4-
and (2) whether the trial court erred by holding Mother’s failure to seek medical attention
constituted a statutory basis for severe child abuse.7

      For its part, the Department contends this court lacks subject-matter jurisdiction
because Mother failed to timely file her notice of appeal.

                                       STANDARD OF REVIEW

       The fact that a parent, guardian or person has engaged in severe child abuse must
be established by clear and convincing evidence. See In re H.L.F., 297 S.W.3d 223, 233
(Tenn. Ct. App. 2009) (citing State, Dep’t of Children’s Servs. v. M.S., No. M2003-
01670-COA-R3-CV, 2005 WL 549141, at *10 (Tenn. Ct. App. Mar. 8, 2005) (holding
that the clear and convincing standard applies to allegations of severe child abuse due to
the consequences of such a finding)). Clear and convincing evidence must eliminate any
“serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “The evidence should
produce a firm belief or conviction as to the truth of the allegations sought to be
established.” In re H.L.F., 297 S.W.3d at 233 (citing In re M.L.P., 228 S.W.3d 139, 143
(Tenn. Ct. App. 2007); In re Giorgianna H., 205 S.W.3d 508, 516 (Tenn. Ct. App.
2006)). “In contrast to the preponderance of the evidence standard, clear and convincing
evidence should demonstrate that the truth of the facts asserted is ‘highly probable’ as
opposed to merely ‘more probable than not.’” Id. (quoting In re M.A.R., 183 S.W.3d 652,
660 (Tenn. Ct. App. 2005)).

       “This court reviews the trial court’s findings of fact de novo on the record
accompanied by a presumption of correctness, ‘unless the preponderance of the evidence
is otherwise.’” Id. (quoting Tenn. R. App. P. 13(d)). “If some of the trial court’s factual
findings are based on its determinations of the credibility of the witnesses, this court will
afford great weight to those credibility determinations, and will not reverse such
determinations absent clear evidence to the contrary.” Id.

       Whether the ultimate issue of severe child abuse has been established by clear and
convincing evidence is a question of law, which we review de novo with no presumption
of correctness. Id. To the extent the trial court made findings of fact in support of the
ultimate issues, we review the factual findings in accordance with Tennessee Rule of
Appellate Procedure 13(d): de novo with a presumption of correctness, unless the



        7
          Mother does not appeal the court’s finding of dependency and neglect, and Ameryiah is not the
subject of this appeal. Anthony G. does not appeal the findings as to him and is not a party to this appeal.



                                                   -5-
evidence preponderates otherwise. Id. (citing In re A.T.P., No. M2006-02697-COA-R3-
JV, 2008 WL 115538, at *4 (Tenn. Ct. App. Jan. 10, 2008)).

                                         ANALYSIS

                            I.     SUBJECT MATTER JURISDICTION

       Under Tennessee Rule of Appellate Procedure 4(a), a notice of appeal must be
filed “within 30 days after the date of entry of the judgment appealed from.” Courts
cannot extend the time limit for filing the notice of appeal. Muesing v. Ferdowsi, No. 01-
A-019005-CV-00156, 1991 WL 20403, at *3 (Tenn. Ct. App. Feb. 21, 1991). But courts
may enable a party to file a timely notice of appeal by granting postjudgment relief under
Tennessee Rule of Civil Procedure 60.02. Rule 60.02(1) permits courts to “provide relief
when a party has been prejudiced by [the error of] a trial court clerk.” Id. (citing Jerkins
v. McKinney, 533 S.W.2d 275, 281 (Tenn. 1976); Grantham v. Tennessee State Bd. of
Equalization, 794 S.W.2d 751, 752 (Tenn. Ct. App. 1990); Tate v. County of
Monroe, 578 S.W.2d 642, 644 (Tenn. Ct. App. 1978)). “When such relief is granted, it
usually takes the form of vacating the original final judgment and then re-entering it, thus
causing the thirty[-]day period within which to file a notice of appeal to begin to run
again.” Jefferson v. Pneumo Servs. Corp., 699 S.W.2d 181, 184–85 (Tenn. Ct. App.
1985).

        It is undisputed that the parties and their counsel were not notified until
September 20, 2017, of the entry of the Final Order in the wrong case file on July 27,
2017. Accordingly, without relief from the trial court, the Clerk’s error prevented Mother
from filing a timely appeal. To remedy the Clerk’s error, Mother sought postjudgment
relief in the form of a Rule 60.02 motion. The record reveals, albeit by implication, the
trial court’s intention to grant Mother the relief necessary to afford her the opportunity to
file a timely notice of appeal. See Morgan Keegan & Co., Inc. v. Smythe, 401 S.W.3d
595, 608 (Tenn. 2013) (“Court orders and judgments, like other documents, often speak
as clearly through implication as they do through express statements.”). However, the
“corrected” Final Order, which stated that the date of entry of the Final Order should be
September 20, 2017, was not entered until November 17, 2017. As a consequence, the
delayed entry of the corrected order once again precluded Mother from filing a timely
notice of appeal absent another request for postjudgment relief.

       Being certain that the trial court would again grant the intended relief, and because
“[n]o useful purpose will be served by vacating the order and remanding the case solely
for the entry of a[n] order granting post-judgment relief,” Muesing, 1991 WL 20403, at
*5 n.5, we will consider this case as if the trial court had re-entered the Final Order on
November 17, 2017, see id. (considering the case as if the trial court had re-entered its
order to enable the party to file a timely notice of appeal “[i]n order to reach the merits of
[the] appeal without further delay”); see also Tenn. R. App. P. 36(b) (“When necessary to
                                             -6-
do substantial justice, an appellate court may consider an error that has affected the
substantial rights of a party at any time, even though the error was not raised in the
motion for a new trial or assigned as error on appeal.”). Therefore, we have jurisdiction to
hear this appeal.

                                II. SEVERE CHILD ABUSE

        The trial court principally relied on the testimony of Dr. Lakin, Alisha Fondren,
and Mother’s cousin, Ms. Edwards, to conclude that Mother subjected Antoine to severe
child abuse by failing to protect him from Anthony G. and failing to timely seek medical
attention for Antoine after he was assaulted. The court acknowledged that Mother
informed Dr. Lakin and Ms. Fondren that Anthony G. prevented her from intervening on
the night of the beating and that Mother did not notice Antoine’s injuries until the next
morning; however, the court noted Dr. Lakin’s testimony that Antoine would have been
in considerable pain and likely would not have gone to sleep easily.

        The court also found credible Ms. Edwards’s testimony that Mother contacted
Ms. Edwards on the evening of the beating and requested that Ms. Edwards bring milk
for her newborn, Ameryiah, but Mother did not tell Ms. Edwards about Anthony G.’s
assault of Antoine or the screams she heard from the other room. Further, the court relied
on Ms. Edwards’s testimony that she had previously and recently provided a safe home
for Mother and Antoine because of Ms. Edwards’s concerns for their safety, but Mother
stayed with Ms. Edwards for less than one day and returned to live with Anthony G. with
Antoine in tow. The trial court also relied on Ms. Edwards’s testimony regarding
Antoine’s condition, bruises, and apparent injuries the morning after the assault and her
testimony that Mother had not taken Antoine to receive medical attention, even though
Anthony G. was not present to stop her. The court noted that the reason Antoine received
medical attention was that Ms. Edwards insisted upon it. Based on these and other facts,
the trial court concluded that Mother committed severe child abuse by: (1) failing to
protect Antoine from Anthony’s abuse; and (2) failing to provide medical care for
Antoine until the next morning.

                                   A. Failure to Protect

       Tennessee Code Annotated § 37-1-102(b)(27) provides four definitions for
“severe child abuse.” While the trial court did not identify which definition supported its
conclusion, the Department contends the definition in subsection (A)(i) applies. This
subsection defines severe child abuse as “[t]he knowing exposure of a child to or the
knowing failure to protect a child from abuse or neglect that is likely to cause serious
bodily injury or death and the knowing use of force on a child that is likely to cause
serious bodily injury or death.” Id. The Department maintains that Mother’s conduct
meets the definition under (A)(i) because Mother continued to allow herself and her

                                           -7-
children to live in Anthony G.’s home—despite his history of violence—and she failed to
intervene while the abuse occurred.

       Mother contends the trial court failed to make any finding that Mother knew the
abuse would occur and ignored the evidence that Anthony G. prevented her from
intervening in the abuse. Mother also argues that the failure to provide medical care does
not constitute “severe child abuse” under subsection (A)(i) unless it results in, causes, or
was likely to cause serious injury or death.

       “Parents have a duty to provide, and children have a corresponding right to be
provided with, a safe environment, free from abuse and neglect.” In re H.L.F.,
297 S.W.3d at 235 (quoting In re R.C.P., No. M2003-01143-COA-R3-PT, 2004 WL
1567122, at *6 (Tenn. Ct. App. July 13, 2004)). “A parent who is present when a child is
abused but who fails to intervene to protect the child has knowingly . . . failed to protect
the child from, abuse.” Id. at 236. Knowledge of abuse may also be imputed to a parent
“when . . . she has actual knowledge of the relevant facts and circumstances or
when . . . she is either in deliberate ignorance of or in reckless disregard of the
information that has been presented to . . . her.” Id. (quoting In re R.C.P., 2004 WL
1567122, at *7).

       It is undisputed that Mother did nothing to protect Antoine on the evening of
January 9, even though she was in the next room and heard Antoine screaming. Mother
claims she “attempted” to intervene by entering the room while Anthony G. was
physically assaulting Antoine and left when Anthony G. threatened to harm her.
Admittedly, if Mother had intervened, she might not have been successful, and she might
have been beaten as well; nevertheless, Mother had an affirmative duty to do something
because she was present and knew the assault was happening.8 Therefore, the record
clearly and convincingly proves that Mother knowingly failed to protect the child from
abuse. See In re H.L.F., 297 S.W.3d at 236.

       The record also contains compelling evidence which clearly proves that Mother
had actual knowledge of the relevant facts and circumstances, which she either
deliberately ignored or acted in reckless disregard of the information. For one,
Ms. Edwards was so concerned for Mother’s welfare and the welfare of the Children that
she removed Mother and the Children from Anthony G.’s home, took them to her home,


       8
           While we find significant the fact that Mother had the ability to contact Ms. Edwards on the
evening of the assault, the record is unclear as to whether Mother’s message to Ms. Edwards occurred
before or after the assault. Moreover, Mother’s only way of contacting Ms. Edwards was over the
internet, and it is unclear whether Mother had to go next door to use the internet.



                                                 -8-
and informed Mother that she and the Children could stay with Ms. Edwards as long as
Mother desired. Despite Ms. Edwards’s concern for their safety and welfare, and the
opportunity for Mother and the Children to stay in a safe environment away from
Anthony G., Mother promptly left her cousin’s home and returned to the home of
Anthony G. with the Children in tow. Accordingly, the Department proved by clear and
convincing evidence that Mother exposed the Children to a known threat. See id.

       Based on the foregoing, the evidence clearly and convincingly established that
Mother failed to protect Antoine from a known threat, Anthony G. Accordingly, we
affirm the finding that Mother committed severe child abuse on this ground.

                            B. Failure to Obtain Medical Care

       Mother’s second issue is that the trial court erred by finding she subjected Antoine
to severe child abuse by failing to seek medical attention until the next morning.

        Tennessee Code Annotated § 37-1-102(b)(27) does not include failing to seek
medical care in its definition of severe child abuse. Cf. Tenn. Code Ann. § 37-1-
102(b)(13)(D) (defining a “dependent and neglected child” as, inter alia, one “[w]hose
parent, guardian or custodian neglects or refuses to provide necessary medical, surgical,
institutional or hospital care for such child”). That said, our courts have found a parent’s
failure to seek medical attention may constitute severe child abuse.

       For example, we have found a parent’s failure to seek medical attention may
support a finding of severe child abuse under the definition in Tennessee Code Annotated
§ 37-1-102(b)(27)(B), provided there is testimony from “qualified experts” that the abuse
or neglect “caused or will reasonably be expected to produce severe psychosis, severe
neurotic disorder, severe depression, severe developmental delay or intellectual disability,
or severe impairment of the child’s ability to function adequately in the child’s
environment.” See Nash-Putnam v. McCloud, No. 01-A-01-9407-CV00348, 1995 WL
1692, at *1–2 (Tenn. Ct. App. Jan. 4, 1995) (affirming finding of severe child abuse
under subsection (B) and noting that “the child’s mother took no action to provide
medical attention for the injuries or to prevent further abuse”), aff’d, 921 S.W.2d 170
(Tenn. 1996); see also In re C.M., No. M2014-02571-COA-R3-JV, 2015 WL 9311287, at
*25–26 (Tenn. Ct. App. Dec. 18, 2015). There was no such testimony in this case.

      Conversely, in In re Gabriella D., we affirmed the finding that a mother
committed severe child abuse under Tennessee Code Annotated § 37-1-102(b)(27)(A)
and (B) when the record showed that the mother noticed her baby was not growing three
months before he was admitted to the hospital. No. E2016-00139-COA-R3-PT, 2016 WL
6997816, at *16 (Tenn. Ct. App. Nov. 30, 2016), rev’d on other grounds, 531 S.W.3d
662 (Tenn. 2017). The mother did not seek medical attention because she was afraid her

                                           -9-
children would be removed from her care. Id. There was also evidence that the child’s
malnutrition “was likely to cause serious bodily injury or death.” Id.

        Likewise, in In re Adriana L., the child’s medical record stated that “[t]he delay in
seeking medical attention put [the] child at extreme risk of infection and death” and there
was evidence that the mother knew the father abused the child on prior occasions.
No. M2013-00646-COA-R3-PT, 2013 WL 5434629, at *5–6 (Tenn. Ct. App. Sept. 25,
2013); see also In re Derrick J., No. E2015-01507-COA-R3-PT, 2016 WL 3752013, at
*15 (Tenn. Ct. App. July 8, 2016) (affirming trial court’s finding that a father knowingly
failed to protect his son from severe child abuse when the child’s treating physician
testified that, “left untreated, the burn posed a serious risk for infection and scarring”);
see also, e.g., In re Caleb J.B.W., No. E2009-01996-COA-R3-PT, 2010 WL 2787848, at
*7 (Tenn. Ct. App. July 14, 2010) (affirming trial court’s finding of severe child abuse
when “it was apparent to [m]other that the [c]hild had been abused, yet she continued to
leave her son in Mr. Lee’s care and neglected to obtain medical treatment for him when
she had the opportunity to do so” (emphasis added)).

       On the other hand, in Tennessee Department of Children’s Services v. H.A.C., we
reversed the trial court’s determination that a mother’s failure to seek medical attention
constituted severe child abuse under Tennessee Code Annotated § 37-1-102(b)(21)(A).
No. M2008-01741-COA-R3-JV, 2009 WL 837709, at *2–4 (Tenn. Ct. App. Mar. 26,
2009). In H.A.C., the child suffered non-accidental trauma, resulting in a broken femur
and two broken ribs. Id. at *1. The rib fractures were at least nine days old by the time the
mother took the child to the hospital. Id. The father admitted to “picking up the child and
squeezing him around the chest and back while frustrated.” Id. While this court found the
mother’s failure to immediately seek medical attention was “evidence suggesting that
Mother may have failed to protect the child from Father’s abuse,” we recognized that
“reasonable minds may differ concerning whether Mother should have taken affirmative
action” at the time. Id. at *4. We reasoned that the record did not establish that the child’s
ribs were fractured on that occasion or that the child’s cries established the mother knew
about the injury. Id. Thus, we held that the evidence did “not clearly and convincingly
establish that Mother knowingly failed to protect the child by not immediately seeking
medical care for the child or by not reporting this event to medical providers or the
authorities.” Id.

        Dr. Lakin testified that Antoine’s injuries would have caused severe pain and that
Antoine likely would not have slept easily; however, there was no evidence that the
failure to seek medical attention until the next day exposed Antoine to infection or other
medical complications. While it is very troubling that Mother did not seek medical
attention as promptly as she could have, the evidence falls short of establishing the type
of circumstances we have previously found to support a finding of severe child abuse for
a delay in seeking medical attention.
                                            - 10 -
       Although a parent’s failure to seek medical attention provides grounds for a
finding of dependency and neglect under Tennessee Code Annotated § 37-1-102(13)(D),
the finding of severe child abuse under Tennessee Code Annotated § 37-1-
102(b)(27)(A)(i) requires a knowing omission that causes or is likely to cause serious
bodily injury.

       Because the evidence in this record does not clearly and convincingly prove that
Mother’s failure to seek medical attention for Antoine until the next day constituted
severe child abuse under the statutorily prescribed definition, we reverse the trial court’s
determination on this ground.

                                     IN CONCLUSION

       The judgment of the trial court is affirmed as to the findings of dependency and
neglect and severe child abuse by Mother for failure to protect her children, and this
matter is remanded for entry of judgment consistent with this opinion. Costs of appeal are
assessed against the appellant, Katrina J.


                                                    ________________________________
                                                    FRANK G. CLEMENT JR., P.J., M.S.




                                           - 11 -